Citation Nr: 1758454	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1973.  This appeal is before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2017, the Veteran testified via videoconference in a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's back disability was not "noted" on entry to active service.

2.  The Veteran's back disability clearly and unmistakably pre-existed his active duty service, and was not aggravated by such service.

3.  The current bilateral hearing loss and tinnitus disabilities are not related to service and did not manifest within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Required notice was provided by a letter dated in January 2012.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records, as well as Social Security Administration (SSA) disability records, have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran was provided a VA examination of his claimed hearing loss and tinnitus in January 2015.  The Board finds that this examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the Veteran has also not been afforded a VA examination regarding the claimed back disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In this regard, the Board finds that the Veteran has submitted no evidence other than his own conclusory statements that his claimed back disorder is related to service or aggravated by service.  As discussed below, the record contains a service Medical Board proceeding showing that the Veteran's back disability preexisted service and was not aggravated by service.  There is no indication (other than the Veteran's conclusory statements) that his back disability may be related to service or aggravated by service.  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for a back disability is required as there is no evidence indicating that the Veteran's claimed disorders may be related to, or aggravated by, service.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1).  However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the preexisting disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under 38 U.S.C. § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of 38 U.S.C. § 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in 38 U.S.C. § 1111").  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.  

On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2017)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under 38 U.S.C. § 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for a Back Disability

The Veteran seeks service connection for a back disability.  He asserts that he was accepted into military service with no back disability and that he injured his back in service when he fell off an overhead bar during basic training.  

As an initial matter, the November 1972 service enlistment examination showed a normal clinical evaluation of the spine.  Accordingly, the Board finds that back disability was not "noted" on entry to service and, as such, the presumption of soundness applies.  38 U.S.C. § 1111 (West 2014); 38 C.F.R. § 3.304(b); Bagby, 1 Vet. App. at 227; Crowe, 7 Vet. App. at 245; see also Cotant, 17 Vet. App. 116.  Nevertheless, the Board finds clear and unmistakable evidence sufficient to rebut the presumption of soundness.  The Board finds that the Veteran's back disability clearly and unmistakably pre-existed his active duty service, and was not aggravated by such service.

A February 12, 1973 service treatment record reflects that the Veteran reported low back pain off and on since he hurt his back two years earlier while playing football.  The impression was unilateral spondylosis at L5-S1, and the service clinician referred the Veteran for x-ray testing.  A February 21, 1973 service treatment record shows that the Veteran was placed on physical profile with restrictions on crawling, stooping, running, and jumping, as well as prolonged standing and marching, pending Medical Board Proceedings.  A February 1973 service treatment records shows that the Veteran confirmed his reports of low back pain on and off since he hurt his back two years during football season.  He indicated that he had recurrent back pain since he joined the Army.  Upon examination and x-ray testing, the Veteran was diagnosed with spondylosis without spondylolisthesis.  Service treatment records show no reports by the Veteran that he injured his back in service after falling off an overhead bar during basic training. 

To the extent that the Veteran now claims that the current back disability started in service and that he did not sustain an injury to the back while playing football prior to service, the Board finds that such assertions are not credible because they are contradicted and outweighed by the Veteran's own contemporaneous reports during service, as discussed above.  In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran.  Moreover, in a February 21, 1973 service disposition form, the Veteran entered his signature on the document indicating that he has been notified by competent medical authorities that he was erroneously enlisted or inducted to service because he did not meet the procurement medical fitness standards, that it has been fully explained to him that provided the approved findings of a Medical Board corroborate the preliminary findings concerning his unfitness, he may be discharged from military service, and that he will be honorably separated for erroneous induction or enlistment.  The service disposition form constitutes clear evidence that the Veteran agreed that he was erroneously inducted to service due to the preexisting back disability.  Indeed, the only evidence against a pre-existing back disability disorder are the Veteran's own statements made in connection with the current service connection which the Board has found not credible, as discussed above.

Finally, a February 26, 1973 service Medical Board Proceedings report noted that the Veteran was a basic trainee for two months, and a clerk-typist for three weeks, and that the Veteran had unilateral spondylosis without spondylolisthesis with an approximate date of origin in 1971.  The February 26, 1973 service Medical Board Proceedings report recorded that the Veteran's back disability of unilateral spondylosis without spondylolisthesis preexisted active service and was not aggravated by active service.  The Medical Board Proceedings report recommended that the Veteran's separation from active duty service.  The Board places significant probative value to the Medical Board Proceedings report in reaching the finding that the back disability clearly and unmistakably pre-existed active service and was not aggravated by such service.  The Veteran has not otherwise provided any medical evidence contrary the February 1973 service Medical Board findings, other than his own assertions which the Board has found not credible, as discussed above.  

For these reasons, the Board finds that the evidence is clear and unmistakable that the Veteran's back disability preexisted service and was not aggravated by service.   Service connection for a back disability is therefore denied. 
 
Service Connection for Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus claimed as a result of in-service loud noise exposure.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Board finds that the Veteran has current disabilities of bilateral sensorineural hearing loss and tinnitus.  The January 2015 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  The January 2015 VA examination report also shows a diagnosis of bilateral sensorineural hearing loss.  During the January 2015 VA audiological examination, the Veteran also complained of tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The January 2015 VA examination report constitutes competent and credible evidence to establish a current tinnitus disability.

Service treatment records show no complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus.  The February 1973 service separation report of medical history shows that the Veteran denied current symptoms and history of hearing loss and ear trouble. 

Private treatment records show that the Veteran first sought treatment for hearing problems in March 2006 when he experienced fluctuating left ear hearing loss.  Upon examination, the Veteran was diagnosed with left ear acoustic neuroma.  At that time, the Veteran also reported tinnitus.  Subsequently, the Veteran sought treatment for right ear hearing loss, and a September 2006 audiogram showed bilateral hearing loss.  Private treatment records also show that the Veteran reported post-service occupational noise when worked at a sawmill and in construction. 

The Veteran underwent a VA audiological examination in January 2015.  The Veteran reported that he was exposed to loud noise from weapon firing for two months during service, and that he worked as a farmer and a carpenter for 35 years after service.  The Veteran reported that his tinnitus began in 2005 after he was diagnosed with a schwannoma in the left ear.  The VA examiner opined that it is less likely than not that the Veteran's hearing loss and tinnitus are related to in-service noise exposure.  The VA examiner reasoned that the Veteran's hearing loss and tinnitus are likely caused by acoustic schwannoma and post-service civilian noise exposure.  The VA examiner explained that the service enlistment and separation examination reports show that the Veteran's hearing did not undergo a significant threshold shift during service, and that the Veteran had extensive post-service noise exposure as a civilian.  

The Board finds that the evidence weighs against a finding that the Veteran's hearing loss and tinnitus are related to service or manifested within one year of separation.  There is no evidence that hearing loss or tinnitus manifested within one year of separation from service, and at his VA examination the Veteran himself reported that tinnitus began in 2005 after he was diagnosed with schwannoma in the left ear.  To the extent that the Veteran now claims that hearing loss and tinnitus started in service, the Board finds that these assertions are not credible because they are contradicted and outweighed by the Veteran's own contemporaneous reports at service separation denying hearing loss and ear trouble.  Moreover, the January 2015 VA examiner related the Veteran's hearing loss and tinnitus to acoustic schwannoma and post-service noise exposure.  For these reasons, the Board finds that the evidence weighs against a finding that hearing loss and tinnitus are related to service or manifested within one year of separation, and service connection is therefore denied.


ORDER

Service connection for a back disability is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


